Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 - 8, 13 - 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. (US pub. No. 2015/0212008 A1) in view of Schumacher et al. (Defect recognition in CFRP components using various NDT methods within a smart manufacturing process (AIP Conference Proceedings 1949, 020024 (2018))
With regards to claims 1, 8 and 15, Sasamoto discloses a method for calculating a laminate state of a carbon fiber reinforced plastic laminate (Abstract) (Figures 1, 3 and 5), the method comprising an observation camera 31 acquiring a plurality of images of a laminate orthogonal to a lamination direction by imaging the laminate at a plurality of different positions in the lamination direction [0045] [0057] [0085], the laminate comprising first layers including carbon fibers oriented in a first direction orthogonal to the lamination direction and second layers including carbon fibers oriented in a second direction orthogonal to the lamination direction and different from the first direction [0087] [0097], [0126] the first layers and the second layers being alternately laminated.
Sasamoto further discloses a categorical testing component 44 is constituted by a combination of the hardware of an image processing device and an executable program (software) for carrying out the functions of the above-mentioned end position sensor 44a, spacing measurement component 44c, spacing sensor 44d, overlap sensor 44e, and foreign matter sensor 44f [0087] (Figure 1).
Sasamoto fails to expressly disclose imaging with x-rays, said plurality of images are of a cross section and calculating a parameter correlated with a quantity of voids formed in the first layers and the second layers from the plurality of acquired images, and distinguishing between the first layers and the second layers using the calculated parameter. 
Schumacher discloses non-destructive testing (NDT) methods or techniques and one destructive testing method which all have been applied to the same sample(s) made of carbon fiber reinforced polymers (CFRP). The plurality of methods and techniques presented (ET, UT, TT, RT, Laminography and CT) yields more and more information from step to step. Some of the methods or techniques distinguish between layers (Figure 1). Radiographic Testing (RT), Co-planar Translational Laminography and CT gained reliable quantitative depth results from testing. 
The shape and lateral size of the voids could be assessed by RT using an X-rays and an x-ray detector. A co-planar translational laminography was also applied to evaluate a sample, see figure 7 and sample 21. The reconstructed volume is represented in different, orthogonal cross sections. From the top view in combination with the cross section view the thickness and the depth (distance to top surface) of a defect and voids can be approximately determined (Radiographic Testing (RT); pages 5 - 6) (Co-planar Translational Laminography; page 7) (CT; page 8) (RESULTS OF DESTRUCTIVE TESTING; page 9).
The results of serial sectioning are presented in Fig. 9. Multiple 2D slices (Fig. 9a) yield a 3D volume similar to CT (Fig. 9b). By this method, even carbon fibers (white) can be distinguished from resin (light grey), wefts (dark grey) and voids (black). Also similar to CT the resulting dataset can be processed using a volume analyzer software with which defects can be analyzed and segmented automatically. In the inspected volume the amount of voids is approx. 5.6 % whereas the fiber content is approx. 41.1 % and the resin 53.3 % (Tables 4 – 7).
In view of the utility, to effectively detect and recognized defects and/or voids in CFRP laminate samples, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sasamoto to include the teachings such as that taught by Schumacher which includes cross section imaging with x-rays, and calculating a parameter correlated with a quantity of voids formed in the first layers and the second layers from the plurality of acquired images, and distinguishing between the first layers and the second layers using the calculated parameter to deliver a reliable picture of the status of the samples (Conclusion).
With regards to claims 6, 13 and 20 Sasamoto discloses the laminate has a cylindrical shape including a central axis 13, and the lamination direction is a direction orthogonal to the central axis (i.e., notice how the laminate varies in direction with one being orthogonal to the rotational shaft 13) [0097] (Figure 5).
With regards to claims 7 and 14, Sasamoto discloses the second direction (i.e., see dotted lines) is a direction of rotation about the central axis 13, and the first direction (i.e., see dotted lines) is a direction inclined in the second direction (i.e., notice how the laminate varies in direction with one being orthogonal to the rotational shaft 13 while the others start being angled from that position) [0097] (Figure 5).
Claim(s) 2, 4, 5, 9, 11, 12, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto and Schumacher in view of Morard et al. (US Pub. No. 2016/0203594 A1).
With regards to claims 2, 9 and 16, Sasamoto modified discloses the claimed invention according to claims 1, 8 and 15 but fail to expressly disclose removing an influence of second voids from an area including first voids in the plurality of acquired images when the voids extending in the first direction are defined as being the first voids and the voids extending in the second direction are defined as being the second voids.
Morard discloses a method of characterizing a composite material, includes calculating autocorrelation values of a three-dimensional image in an observation window of the volume of the part for a plurality of spatial vectors used as the autocorrelation interval, and then detecting at least one local extremum in the autocorrelation value on a main orientation of the composite in order to determine a mean in the observation window for the distance between neighboring parallel structures (Abstract). FIG. 6 shows a method, as in the implementation shown in FIG. 2, beginning by a step 101 of acquiring the image and defining an observation window [0039]. This is followed by a step 110 of realigning the axes of the 3D image of the part with the axes of the composite reinforcement, as observed in the image. This makes it possible to take account of variabilities in the composite, from one part to another, and variabilities in image acquisition from one imaging process to another [0040].
Thereafter, image autocorrelation is performed during step 201. If the realignment is of sufficiently good quality, it is then possible to measure directly the defect distances in the two characteristic directions identified as being the directions of the image [0041]. Combining both realigning the image as mentioned with reference to FIG. 6 and also extracting characteristic directions of the autocorrelation image as mentioned with reference to FIG. 2. The method may be performed with parts of any shape, by adapting the observation window to a zone in which the scheme is constant, and then by starting again in a neighboring zone. The dimensions of the observation window may possibly be small in order to cover only a zone in which composite is uniform. The minimum limiting size is naturally dictated by the inter-yarn distances [0042]. As such, correcting for influence of defects (i.e., voids) from a first area with a first direction as defined by a second defects in a second directions as claimed.
In view of the utility, to effectively detect and recognized defects and/or voids in carbon fibers in a carbon matrix (i.e., a composite material) [0023], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sasamoto to include the teachings such as that taught by Morard.
With regards to claims 3, 10 and 17, Morard discloses the removing of the influence of the second voids comprises converting the image into a power spectrum by Fast Fourier Transform; removing a spectrum of the second voids from the converted power spectrum; and converting the power spectrum from which the spectrum of the second voids is removed into the image by Inverse Fast Fourier Transform (i.e., see the autocorrelation  C and how C has a spectral decomposition given by its spectral power density and how the function C may be calculated using Fourier transform and inverse Fourier transforms) [0027] - [0030].
With regards to claims 4, 5, 11, 12, 18 and 19, Sasamoto modified discloses the claimed invention according to claims 2, 9 and 16, absent some degree of criticality, the recitation that the parameter is either a standard deviation of luminance or an amount of change of luminance is considered only an obvious matter of design choice involving routine skill of the art. The examiner takes official notice that using standard deviation of the detected or an amount of changes in luminance is well known and conventional in the art. 
In view of the utility, to effectively detect and recognized defects and/or voids in carbon fibers, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sasamoto to include the teachings such as that is well known and conventional in the art, that is, taking a standard deviation of luminance or an amount of change of luminance in order to better provide quantitative information as needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884